Citation Nr: 1625485	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-25 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 


FINDING OF FACT

The Veteran current tinnitus had its onset during service and has continued since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary.


II.  Legal Criteria and Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has reviewed the record and finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The evidence shows a current diagnosis of tinnitus.  In this regard, in the report of an October 2010 VA examination, the Veteran stated that has experienced constant tinnitus ever since he was in Vietnam.  Thus, a present disability has been established by the evidence.

The evidence also shows in-service noise exposure and onset of tinnitus.  In a May 2011 statement, the Veteran asserted that his field of study was a helicopter repairman and this exposed him to the extreme loudness of the helicopter's turbine engine.  The Veteran's Form DD-214 demonstrates that the Veteran's military occupation specialty (MOS) was a helicopter repairman.  Thus, noise exposure during military service is conceded.

The remaining question is whether tinnitus is related to the in-service noise exposure.

In the instant case, the October 2010 VA examiner determined that the Veteran's tinnitus was not related to military service.  Even though the VA examiner provided a negative etiological opinion, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since military service.  The Board also finds the Veteran's statements regarding the onset of tinnitus credible.  Again, for chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on evidence of continuity of symptomatology.  See Fountain v. McDonald, 27 Vet.App. 258, 272 (2015) (clarifying that the Federal Court's decision in Walker does not preclude establishing service connection for tinnitus on the basis of continuity of symptoms, because tinnitus is an 'organic disease of the nervous system,' which is listed in § 3.309(a)).

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


